EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mao (John) Wang on 16 November 2021.

A) Claim 1 has been amended in the following manner:
Claim 1 (Amendment): A particle-producing method, comprising:
discharging droplets of a liquid from discharge holes provided on a liquid-storing unit storing the liquid, the liquid containing a physiologically active substance dispersed in a solid state in the liquid in the liquid-storing unit, and the liquid containing a polymer, wherein the discharging of droplets is conducted with a droplet discharging device, and wherein said droplet discharging device is selected from the group consisting of a volume changing device, a constricted part generating device, and a nozzle vibration device; and
solidifying the droplets into [[ ]] solid particles so that the physiologically active substance in the particle is dispersed in a solid state,
wherein the particles [[ ]] have a volume average particle diameter (Dv) of 12 µm to 100 µm, and a particle size distribution, wherein the particle size distribution is [[ ]] volume average particle diameter (Dv)/number average particle diameter [[ ]] (Dn), of 1.00 to 1.50, and
[[ ]] the content of the physiologically active substance in the particles is 25% by mass or more based on the mass of the particle.

B) Claims 2-3 have been cancelled without prejudice or disclaimer.

C) Claim 4 has been allowed without further amendment.

D) Claim 5 has been allowed without further amendment.

E) Claim 6 has been allowed without further amendment.

F) Claim 7 has been allowed without further amendment.

G) Claim 8 has been allowed without further amendment.

H) Claim 9 has been cancelled without prejudice or disclaimer.

I) Claim 10 has been amended in the following manner:
Claim 10 (Amendment): The particle-producing method according to claim 1, wherein the physiologically active substance is in a state of fine particles in [[ ]] a particle.

J) Claim 11 has been allowed without further amendment.

K) Claim 12 has been cancelled without prejudice or disclaimer.

L) Claim 13 has been allowed without further amendment.

M) The following new claims have been added.

Claim 14 (New): The particle-producing method of claim 8, wherein the pharmaceutical compound is selected from the group consisting of griseofulvin, itraconazole, norfloxacin, tamoxifen, cyclosporine, glibenclamide, troglitazone, nifedipine, phenacetin, phenytoin, digitoxin, nilvadipine,  diazepam,  chloramphenicol, indomethacin, nimodipine, dihydroergotoxine, cortisone, dexamethasone, naproxen, tulobuterol, beclomethasone propionate, fluticasone propionate, pranlukast, tranilast, loratidine, tacrolimus, amprenavir, bexarotene, calcitrol, clofazimine, digoxin, doxercalciferol, dronabinol, etoposide, isotretinoin, lopinavir, ritonavir, progesterone, saquinavir, sirolimus, tretinoin, valproic acid, amphotericin, fenoldopam, melphalan, paricalcitol, propofol, voriconazole, ziprasidone, docetaxel, haloperidol, lorazepam, teniposide, testosterone, valrubicin, quercetin, and allopurinol.

Claim 15 (New): The particle-producing method of claim 14, wherein the pharmaceutical compound is cyclosporine.

Claim 16 (New): The particle-producing method of claim 14, wherein the pharmaceutical compound is tranilast.

Claim 17 (New): The particle-producing method of claim 8, wherein the pharmaceutical compound is selected from the group consisting of abacavir, acetaminophen, aciclovir, amiloride, amitriptyline, antipyrine, atropine, buspirone, caffeine, captopril, chloroquine, chlorpheniramine, cyclophosphamide, desipramine, diazepam, diltiazem, diphenhydramine, disopyramide, doxycycline, enalapril, ephedrine, ethambutol, ethynyl estradiol, fluoxetine, imipramine, clomipramine, clomipramine hydrochloride, glucose, ketorol, ketoprofen, labetalol, levodopa, levofloxacin, metoprolol, metronidazole, midazolam, minocycline, misoprostol, metformin, metformin hydrochloride, nifedipine, phenobarbital, prednisolone, promazine, propranolol, quinidine, rosiglitazone, salicylic acid, theophylline, valproic acid, verapamil, zidovudine, and calcitonin.

Claim 18 (New): The particle-producing method of claim 17, wherein the physiologically active substance is metformin or metformin hydrochloride.

Claim 19 (New): The particle-producing method of claim 17, wherein the physiologically active substance is clomipramine or clomipramine hydrochloride.


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Close Prior Art – Suzuki Reference and Unexpected Results: As close prior art, the examiner cites Suzuki et al. (International Journal of Pharmaceutics, Vol. 519, 2017, pages 213-219) and Onoue et al. (WO 2017/150692 A1). Both references were discussed extensively in the prior office action on 29 June 2021. Nevertheless, a rejection over these references has been overcome in view of unexpected results presented in the instant application, which are explained in detail below. See MPEP 716.02 for general information regarding unexpected results.
The instant application has presented comparative testing on page 33 of the instant applicant, which is reproduced below.

    PNG
    media_image1.png
    408
    624
    media_image1.png
    Greyscale

In the above-reproduced table, applicant tested five production methods for producing particles. The particles produced via the volume changing device, constricted 
There would have been no expectation that the methods of volume changing device, constricted part generating device, and nozzle vibrating device would have been successful and the methods of using spray drying and in-water drying would have failed. As such, applicant’s comparative testing appears to be probative of unexpected results. Direct comparative testing is probative of non-obviousness; see MPEP 716.02(b)(III), and applicant has presented such direct comparative testing. 
No New Matter: Claim 1 has been amended to recite the plural “particles” rather than the singular “particle.” This is because measurements such as mean particle size and particle size distribution are applicable to a population of particles, and are not applicable to a singular particle in and of itself. As the mean size and particle size distribution apply to a population of many particles rather than a particle in itself, claim 1 is proposed to be amended to recite “particles” plural rather than “particle” singular.


    PNG
    media_image2.png
    418
    411
    media_image2.png
    Greyscale

As best understood by the examiner, such a structure may also be similar to the structure of a raspberry, especially the types of raspberries that have a more spherical structure. See e.g. Chen et al. (Macromolecules, vol. 38, 2005, pages 6411-6417), which was cited in the previous office communication on 9 September 2021. Chen et al. (hereafter referred to as Chen) is drawn to raspberry-like particles, as of page 6411, title and abstract. Said particles may have the following structure, as of Chen, page 6414, figure 4, reproduced in part below.

    PNG
    media_image3.png
    419
    803
    media_image3.png
    Greyscale

The particles of Chen were not made by the claimed method; as such, the instant claims are not anticipated by Chen or obvious over Chen. Nevertheless, as best understood by the examiner, the particles made by the method of claim 10 would have been expected to have had a physical morphology of small particles coalesced to form a larger particle, which is similar to both a raspberry and to the physical structure shown in the above-reproduced diagram.
Claim 13 is adequately supported by the original application as filed and not subject to a new matter rejection for at least the following reasons.
Any negative limitation or exclusionary proviso must have basis in the original disclosure. If alternative elements are positively recited in the specification, they may be explicitly excluded in the claims. See MPEP 2173.05(i), third paragraph in section, citing In re Johnson, 558 F.2d 1008, 1019, 194 USPQ 187, 196 (CCPA 1977).
In the instant case, the instant specification discloses one example in which the liquid was subjected to a filtration process; namely, Example 1 on page 28 of the instant specification. However, the instant specification discloses Example 2, which does not include a filtration process. As such, a filtration process appears to be an alternative 
New claims 14-19 are supported as of the instant specification on page 29, which discloses the lists of both water-soluble drugs and slightly soluble drugs, and the examples on pages 28-29 of the instant specification, which disclose metformin hydrochloride and clomipramine hydrochloride.
Double Patenting Rejection is Withdrawn: The instant claims were previously rejected on the grounds of non-statutory double patenting over the claims of US Patent 10,772,836. The examiner has decided to withdrawn this rejection. The examiner presents the following rationale for withdrawing this rejection.
Instant claim 1 is drawn to a particle producing method. This method entails discharging a liquid from discharge holes on a liquid-storing unit to form droplets, and solidifying said droplets.
Claim 1 of the ‘836 patent is drawn to a method that entails, among other steps, discharging a liquid comprising a physiologically active substance through a discharging port, followed by drying. Claim 8 of the ‘836 patent recites a polymeric dispersing agent.
The examiner notes the following differences between the instantly claimed invention and the claims of the ‘836 patent.
First, the instantly claimed invention uses a droplet discharging device to discharge droplets. In contrast, the claims of the ‘836 patent disclose a liquid discharging device. These appear to be different.
Secondly, the instant claims recite that the droplet discharging device is selected from the group consisting of a volume changing device, a constricted part generating 

    PNG
    media_image4.png
    114
    391
    media_image4.png
    Greyscale

The examiner notes that the instant specification discloses that liquid column resonance, which is the method of the ‘836 patent, is undesired because it produces a particle with a diameter that is too small and incapable of sustained release. See the instants specification on page 4, lines 18-21, reproduced below.

    PNG
    media_image5.png
    104
    681
    media_image5.png
    Greyscale

As such, the liquid-column resonance method of the claims of the ‘836 patent appears to differ from the method used in the instantly claimed invention.
Third, the instant claims recite a nozzle vibration device as one type of droplet discharging device. Although the claims of the ‘836 patent recite vibration, there is no indication that it is the nozzle that is vibrating in the claimed invention of the ‘836 patent. 
The examiner notes that although the ‘836 patent discloses nozzle vibrating in its specification. Nevertheless, the nozzle vibrating devices appear to be disclosed as a 

    PNG
    media_image6.png
    215
    486
    media_image6.png
    Greyscale

These nozzle vibrating devices in comparative example 1, also referred to as membrane vibrating devices, apparently fail because of a failure of continuous productivity, as of the specification of the ‘836 patent, columns 35-36, Tables 2-1 and 2-2. Table 2-2 is reproduced below, and at lest comparative example 1 is drawn to the nozzle or membrane vibrating device.

    PNG
    media_image7.png
    415
    430
    media_image7.png
    Greyscale

As the specification of the ‘836 patent discloses that nozzle vibration is a comparative example, there would have been no expectation that the method recited by the claims of the ‘836 patent would have inherently included the recited nozzle vibration device, or that the vibration recited in the claims of the ‘836 patent would have inherently been caused by nozzle vibration.
Fourth, the instantly claimed invention recites that in the liquid storing unit, the physiologically active substance is dispersed in a solid state in the liquid. This does not appear to be recited by the claims of the ‘836 patent. As best understood by the examiner, it is this feature that causes the formation of the “raspberry-like” structure of instant figure 12.
Fifth, the particle size of the particles made by the claimed method is greater than the particle size of the particles made by the method recited by the claims of the ‘836 patent. The instant claims require a particle size of from 12 µm to 100 µm. In 
As such, the double patenting rejection over the claims of US Patent 10,772,836, which was presented previously in the prosecution history of the instant application, has been withdrawn by the examiner. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC SHOMER whose telephone number is (571)270-7671. The examiner can normally be reached 7:30 AM to 5:00 PM Monday Through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick F Krass can be reached on (571)272-0580. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ISAAC . SHOMER
Primary Examiner
Art Unit 1612



/ISAAC SHOMER/           Primary Examiner, Art Unit 1612